DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims status
2.	In the Response after Non-Final Action filed on 12/08/2020, claims 1, 4, 6, 9, 11, 14, 16 and 19 have been amended. Therefore, claims 1-20 are currently pending for the examination.


Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 10/06/2020.


Terminal Disclaimer 
4.	The terminal disclaimer filed on 12/08/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/407, 954 has been reviewed and is accepted. The terminal disclaimer has been recorded.
                                         
              
Response to Amendments
5.	Applicant’s arguments: see Page 6-7, filed on 12/08/2020, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 of claims 1-20 have been withdrawn.
Claims 1-20 were rejected under Obvious Double Patenting and 35 U.S.C. 112(b), but indicated as allowable if rewritten or amended to overcome 35 U.S.C. 112(b) and Obvious Double Patenting in the office action dated 09/11/2020.
Applicants have amended each of the claims 1, 4, 6, 11, 14, 16 and 19 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-20 are allowable.


Allowable Subject Matter
6.	In the Amendment application filed on 12/08/2020, claims 1-20 are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
7.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“obtaining a cell measurement result as an average of highest beam measurement results above a threshold, based on a total number of averaged beam measurement results that does not exceed the maximum number of beam measurement results” and “receiving a measurement report based on a cell measurement result, the cell measurement result being determined as an average of highest beam measurement results above a threshold associated with a cell based on a total number of averaged beam measurement results that does not exceed the maximum number of beam measurement results” in combination with other claim limitations as specified in claims 1, 6, 11 and 16.
Note that the first closest prior art, WENG at al. (US 2012/0115463 A1), hereinafter “Weng” teaches: transmitting/receiving a measurement report based on the value associated with the cell (Figs. 1, 2B, paragraph [0054]; if reporting criteria, such as criteria specified in the measurement configuration provided by the base station 120 according to the E-UTRA specifications, are met, the RSRQ measurement quantity determined is transmitted from the mobile communications device 100 to the base station 120), wherein the value associated with the cell is determined based on a highest value of measurement results or an average of more than two measurement results (Figs. 1, 2B, paragraph [0054]; RSRQ value which is used to evaluate reporting criteria and which is transmitted to the base station 120 is based on the ratio of the RSRP and carrier RSSI values);
Note that the second closest prior art, Jung et al. (US 2014/0198681 A1), hereinafter “Jung” teaches: acquiring a value associated with a cell and based on information measured for each beam a mobile station may measure reference signals for the respective transmission beams at different periods and report the measurement results at different periods (Figs. 7-8, paragraphs [0077], [0081], [0136], [0150]; reference signal received through a pair of a reception beam RX2 and a transmission beam TX3 of a sector 1 (cell 1) represents the highest reception signal strength).
.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/SITHU KO/            Primary Examiner, Art Unit 2414